          Case 2:20-cv-00966-NR Document 80 Filed 07/13/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DONALD J. TRUMP FOR                             : Civil Action
 PRESIDENT, INC., et al.,                        :
                                                 :
                       Plaintiffs,               :
                                                 : No.: 2:20-cv-966
        v.                                       :
                                                 :
 KATHY BOOCKVAR, et al.,                         :
                                                 :
                       Defendants.               : Judge J. Nicholas Ranjan

                  CERTAIN DEFENDANT COUNTIES’ RESPONSE
             TO PLAINTIFFS’ MOTION FOR A SPEEDY DECLARATORY
               JUDGMENT HEARING AND EXPEDITED DISCOVERY

       Defendants Bedford County Board of Elections, Blair County Board of Elections, Centre

County Board of Elections, Columbia County Board of Elections, Dauphin County Board of

Elections, Fayette County Board of Elections, Indiana County Board of Elections, Lackawanna

County Board of Elections, Mercer County Board of Elections, Northumberland County Board of

Elections, and Union County Board of Elections (collectively the “Counties”) hereby submit this

Response to Plaintiffs’ Motion for a Speedy Declaratory Judgment Hearing and Expedited

Discovery (“Motion”) (ECF No. 6) as follows:

I.     INTRODUCTION

       The Counties believe that this matter should be decided in an expeditious manner to allow

them and other counties to commit the resources necessary to properly implement the

Commonwealth’s absentee and mail-in ballot system before the November 3, 2020 election. While

the Counties do not oppose expediting these proceedings generally, the accelerated disposition of

this case should not include needless discovery promulgated by Plaintiffs when the majority of the

requested information will be publicly available on or about August 1, 2020.



                                                1
          Case 2:20-cv-00966-NR Document 80 Filed 07/13/20 Page 2 of 6




       Plaintiffs’ proposed discovery seeks detailed information within 14 days from each of

Pennsylvania’s 67 counties about the use of absentee and mail-in ballots in the June 2, 2020

primary election. (Proposed Order, ECF No. 6-1, ¶¶ 1-2). At the earliest, that deadline would be

July 27, 2020 if this Court immediately grants Plaintiffs’ Motion, which respectfully it should not

do.

       Both the discovery requests and Plaintiffs’ proposed response time are unnecessary given

the counties’ and Commonwealth’s absentee and mail-in ballot reporting requirements contained

in the recently enacted Section 815 of Pennsylvania’s Administrative Code. 71 P.S. Sec. 279.6;

H.B. 2502, 203rd Gen. Assemb., Reg. Sess. (Pa. 2020) (“Section 815”), a copy of which is attached.

Section 815, which was enacted less than two weeks after the June 2, 2020 primary, requires each

of the 67 counties’ election boards to provide the Department of State (“Department”) with detailed

absentee and mail-in ballot information from the June 2, 2020 primary election covering more than

25 different categories of requested information. The Department must publish that information

in a report to the Legislature by August 1, 2020. That report will also be publicly available on the

Department’s website. Plaintiffs’ proposed discovery seeks much of the same information that the

counties and the Department will supply under Section 815. Accordingly, Plaintiffs’ proposed

discovery is largely duplicative and unnecessary, as the information will be available less than one

week later than requested.

       So long as Plaintiffs are not allowed to engage in needless discovery and any expedited

discovery is made reciprocal, the Counties do not oppose the accelerated disposition of this case.




                                                 2
          Case 2:20-cv-00966-NR Document 80 Filed 07/13/20 Page 3 of 6




II.    ARGUMENT

           a. Plaintiffs’ request for Defendants’ discovery responses within fourteen days
              should be denied as unreasonable and unnecessary since the information
              Plaintiffs seek will be publicly available on August 1, 2020.

       Plaintiffs’ Motion seeks to expedite both their declaratory judgment action and discovery

in this matter. As part of their request for expedited discovery, Plaintiffs ask the Court to require

Defendants to provide discovery responses within fourteen days of the Court’s Order granting their

Motion. (Motion, ¶ 8; Proposed Order, ¶¶ 1-2). Plaintiffs identify eleven topics for their proposed

discovery requests related to absentee and mail-in ballots received in the June 2, 2020 election.

(Motion, ¶ 8(a-k); Proposed Order, ¶ 1(a-k)).

       District Courts within the Third Circuit generally require “the party seeking discovery to

show ‘good’ cause for its motion, such that the request is ‘reasonable’ in light of the

circumstances.” Samuel, Son & Co., Inc. v. Beach, CIV.A. 13-128, 2013 WL 4855325, at *3

(W.D. Pa. Sept. 11, 2013) (citing Kone Corp. v. ThyssenKrupp USA, Inc., 2011 WL 4478477, at

*3-4 (D. Del. Sept. 26, 2011).

       Plaintiffs’ proposed discovery timeline is not reasonable under the circumstances. If

Plaintiffs’ Motion is granted, Defendants’ responses will be due as early as July 27, 2020.

Plaintiffs will be able to publicly access much of the same information they seek in discovery no

more than one week later. The Counties and all other counties in the Commonwealth must comply

with Section 815 titled “Report on Implementation of the 2020 General Primary Election.” 71 P.S.

§ 279.6; H.B. 2502, 203rd Gen. Assemb., Reg. Sess. (Pa. 2020). Section 815 provides that no later

than sixty days after the 2020 general primary election, August 1, 2020, the Department shall issue

a report, which will be made available on the Department’s publicly accessible website. Id.




                                                 3
             Case 2:20-cv-00966-NR Document 80 Filed 07/13/20 Page 4 of 6




         That report must include the answers submitted by County Boards of Election and

Registration Commissions to twenty-five questions related to the administration of the 2020

general primary election.     Id.   Those twenty-five questions largely overlap with Plaintiffs’

discovery requests. For instance, Plaintiffs’ discovery seeks the amount of applications for

absentee and mail-in ballots for the June 2, 2020 primary election, the amount of voted absentee

and mail-in ballots, and the amount of challenges to the absentee or mail-in ballots. (See Motion,

¶ 8). This information will all be provided as part of the Department’s public report. See 71 P.S.

§ 279.6.

         Plaintiffs will suffer virtually no harm if they are required to wait no more than an

additional week until August 1, 2020 to receive absentee and mail-in ballot information on all the

Commonwealth’s counties. Thereafter, Plaintiffs can assess the Department’s public report and,

if necessary, request supplemental information from Defendants. The Counties are willing to meet

and confer with Plaintiffs to consider providing supplemental information, if warranted, on a

reasonable expedited basis. With this process, Plaintiffs will still likely get what they are entitled

to and, most importantly, the parties will not have to undertake needless and expensive duplicative

discovery.

III.     CONCLUSION

         The Counties do not oppose the accelerated disposition of this case. However, Plaintiffs’

Proposed Order must be modified to eliminate Plaintiffs’ requested written discovery to avert the

duplicative efforts it places on Defendants. Accordingly, the Counties offer the attached proposed

Order.




                                                  4
        Case 2:20-cv-00966-NR Document 80 Filed 07/13/20 Page 5 of 6




     Respectfully submitted,

                                         BABST, CALLAND, CLEMENTS
                                         and ZOMNIR, P.C.

Date: July 13, 2020                      /s/ Steven B. Silverman
                                         Steven B. Silverman
                                         PA I.D. No. 56829
                                         ssilverman@babstcalland.com
                                         Elizabeth A. Dupuis
                                         PA I.D. 80149
                                         bdupuis@babstcalland.com
                                         Sean R. Keegan
                                         PA I.D. No. 316707
                                         skeegan@babstcalland.com
                                         Two Gateway Center, 6th Floor
                                         Pittsburgh, PA 15222
                                         412-394-5400

                                         Counsel for Defendants, Bedford County
                                         Board of Elections, Blair County Board of
                                         Elections, Centre County Board of Elections,
                                         Columbia County Board of Elections,
                                         Dauphin County Board of Elections, Fayette
                                         County Board of Elections, Indiana County
                                         Board of Elections, Lackawanna County
                                         Board of Elections, Mercer County Board of
                                         Elections, Northumberland County Board of
                                         Elections, and Union County Board of
                                         Elections


                                         /s/ Nathan W. Karn
                                         Nathan W. Karn
                                         PA I.D. No. 86068
                                         PACER: nkarn@eveyblack.com
                                         Communication: Nkarn@blairco.org
                                         401 Allegheny Street
                                         PO Box 415
                                         Hollidaysburg, PA 16648
                                         814-695-7581

                                         Co-Counsel for Defendant, Blair County
                                         Board of Elections




                                     5
          Case 2:20-cv-00966-NR Document 80 Filed 07/13/20 Page 6 of 6




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing Entry of

Appearance was filed electronically and served via the Court’s CM/ECF system, pursuant to the

Federal Rules of Civil Procedure.


                                                  /s/ Steven B. Silverman




                                              6
